Title: James Madison to the Visitors of the University of Virginia, 24 September 1827
From: Madison, James
To: Board of Visitors, University of Virginia


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpelier
                                
                                Sept 24th 1827
                            
                        
                        
                        
                        I have received letters from Mr. Long relating to his appointment to the Greek Professorship in the London
                            University; of the last of which a Copy is enclosed.
                        In another letter he urges several considerations drawn from the situation of his nearest connections in
                            England, which impose on him the duty of establishing himself there, as soon as he should be at liberty, expressing at the
                            same time an anxiety that the visitors should be assured, that his consenting to become a candidate for a place in the
                            London University, was coupled with a statement of his engagements here, and a confidence that the opening of the
                            institution, would be so remote as not to interfere with them———
                        It may be proper to add, that whilst he was under the beleif that his presence in England would not be
                            required till July 1829, he expressed an opinion that the University of Virginia would be able to find a successor among
                            its own offspring, and that he would gratuitously and gladly spare no pains in promoting it, by an extra assistance to one
                            or two of his pupils, whose capacity and proficiency were singularly promising, and whose dispositions, he thought, were
                            favorable to such a career—
                        The question to be decided by the visitors is whether he shall be retained against his inclination till July
                            1829, and then depart with the feelings resulting therefrom, or be released a year sooner with such as would flow from the
                            indulgence—Be so good as to let me hear from you as soon as may be convenient, that I may give Mr. Long the information
                            so much desired by him. With great esteem.
                        
                        
                            
                                James Madison
                            
                        
                    